DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 30, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered:
No English translation has been provided for JP 2013-512070
An English translation for JP 2004-500904 has been provided as a copy of WO 01/10484; however the provided copy of WO 01/10484 is not legible
No English translation has been provided for JP 2013-518644

Specification
The abstract of the disclosure is objected to because:
In line 8, “dose setting” should be changed to “the dose setting”
In line 9, “dose correcting” should be changed to “the dose correcting”
In line 9, “an injection” should be changed to “the injection”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 6, 7, 9-12, 14, and 18 are objected to because of the following informalities:  
	In regards to claim 1, line 14, “dose setting and dose correcting” should be changed to “the dose setting and the dose correcting”.
	In regards to claim 1, line 15, “an injection” should be changed to “the injection”.
	In regards to claim 3, line 3, “a set dose” should be changed to “the set dose”.
	In regards to claim 6, line 10, “dose setting and dose correcting” should be changed to “the dose setting and the dose correcting”.
	In regards to claim 6, line 13, “setback member the rotatable driver” should be changed to “setback member, the rotatable driver”.
	In regards to claim 6, line 15, “dose setting and dose correcting” should be changed to “the dose setting and the dose correcting”.
	In regards to claim 6, line 16, “teeth of the does set member” should be changed to “the teeth of the dose set member”.
	In regards to claim 6, line 17, “teeth of dose set member” should be changed to “the teeth of the dose set member”.
	In regards to claim 7, line 3, “a dose” should be changed to “the dose”.
	In regards to claim 7, line 4, “injection” should be changed to “the injection”.
	In regards to claim 7, line 6, “dose setting and dose correcting” should be changed to “the dose setting and the dose correcting”.
	In regards to claim 7, line 7, “injection” should be changed to “the injection”.
	In regards to claim 9, line 3, “injection” should be changed to “the injection”.
	In regards to claim 10, line 3, “injection” should be changed to “the injection”.
	In regards to claim 11, line 2, “injection” should be changed to “the injection”.
	In regards to claim 12, line 6, “an injection” should be changed to “the injection”.
	In regards to claim 12, line 8, “dose setting and dose correcting” should be changed to “the dose setting and the dose correcting”.
	In regards to claim 12, line 9, “an injection” should be changed to “the injection”.
	In regards to claim 14, line 3, “a set dose” should be changed to “the set dose”.
	In regards to claim 18, line 8, “dose setting and dose correcting” should be changed to “the dose setting and the dose correcting”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 10, line 1 recites: wherein the dose set member includes “a set of first teeth”. Claim 10 depends upon claim 7, which depends upon claim 6. Claim 6, lines 5-6 recite: the dose set member including “teeth”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 10, line 2 recites: the setback member includes “at least one second tooth”. Claim 10 depends upon claim 7, which depends upon claim 6. Claim 6, line 8 recites: a setback member including… “teeth”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 15, lines 1-2 recite: wherein the first mating feature includes “a set of first teeth”. Claim 15 depends upon claim 12, which depends upon claim 6. Claim 6, lines 5-6 recite: the dose set member including “teeth”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 15, line 2 recites: the second mating feature includes “at least one second tooth”. Claim 15 depends upon claim 12, which depends upon claim 6. Claim 6, line 8 recites: a setback member including… “teeth”. It is unclear whether the two terms refer to the same component or to different components.
	In regards to claim 16, line 1 recites “a retract nut”. Claim 16 depends upon claim 6. Claim 6, line 2 recites “a retract nut”. It is unclear whether the two terms refer to the same component or to different components. Claim 17 is rejected by virtue of being dependent upon claim 16.
	In regards to claim 17, lines 1-2 recite “the retract nut”. Claim 17 depends upon claim 16. Claim 16, line 1 recites “a retract nut”. Claim 16 depends upon claim 6. Claim 6, line 2 recites “a retract nut”. It is unclear which retract nut is being referred to in claim 17, lines 1-2.
	In regards to claim 17, line 3 recites “the retract nut”. Claim 17 depends upon claim 16. Claim 16, line 1 recites “a retract nut”. Claim 16 depends upon claim 6. Claim 6, line 2 recites “a retract nut”. It is unclear which retract nut is being referred to in claim 17, line 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11, 13, 14, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8-11, 14-18, and 20-23 of U.S. Patent No. 10,357,614. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite an injection pen, a housing, a lead screw, a dose set member, a first mating feature, a setback member, a second mating feature, a clicker, a push button, a retract nut, and a rotatable driver.

Claims 4, 10, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 21, and 23 of U.S. Patent No. 10,357,614, as applied to claims 1, 6, and 7 above, and further in view of Cronenberg et al (WO 2011/068531). 
	Application claim 4 also recites wherein the first mating feature includes a set of first teeth and the second mating feature includes at least one second tooth. Cronenberg et al teaches an injection pen (Figures 1-9B, medication injection pen 10) wherein a first mating feature includes a set of first teeth (teeth 64) and a second mating feature includes at least one second tooth (teeth 74). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first mating feature and the second mating feature, of the pen of U.S. Patent No. 10,357,614, to include a set of first teeth and at least one second tooth, respectively, as taught by Cronenberg et al, as such when engaged and pressed together during injection and locked together will act as a clutch mechanism, thus preventing relative rotation between the setback member and the dose set member (paragraph [0046]), which will allow for rotation of the leadscrew during the injection (paragraph [0058]), which translates into axial movement of the leadscrew into a cartridge to expel a dose (paragraph [0059]).
	Application claim 10 also recites wherein the dose set member includes a set of first teeth and the setback member includes at least one second tooth mating with the first teeth during injection. Cronenberg et al teaches an injection pen (Figures 1-9B, medication injection pen 10) wherein a dose set member (dose set knob 20) includes a set of first teeth (teeth 64) and a setback member (setback member 22) includes at least one second tooth (teeth 74) mating with the first teeth during injection (paragraph [0046]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dose set member and the setback member, of the pen of U.S. Patent No. 10,357,614, to include a set of first teeth and at least one second tooth, respectively, as taught by Cronenberg et al, as such when engaged and pressed together during injection and locked together will act as a clutch mechanism, thus preventing relative rotation between the setback member and the dose set member (paragraph [0046]), which will allow for rotation of the leadscrew during the injection (paragraph [0058]), which translates into axial movement of the leadscrew into a cartridge to expel a dose (paragraph [0059]).
	Application claim 12 also recites the dose set member having a first mating feature; the setback member having a second mating feature for engaging the first mating feature; and the push button causing the second mating feature to engage the first mating feature during an injection; wherein the first mating feature is disengaged from the second mating feature during dose setting and dose correcting and engaged with the second mating feature during an injection. Cronenberg et al teaches an injection pen (Figures 1-9B, medication injection pen 10) comprising: a dose set member (dose set knob 20) having a first mating feature (teeth 64); a setback member (setback member 22) having a second mating feature (teeth 74) for engaging the first mating feature; and a push button (push button 34) causing the second mating feature to engage the first mating feature during an injection (paragraph [0059]); wherein the first mating feature is disengaged from the second mating feature during dose setting and dose correcting (paragraphs [0046][0058]) and engaged with the second mating feature during an injection (paragraph [0059]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dose set member and the setback member, of the pen of U.S. Patent No. 10,357,614, to have a first mating feature and a second mating feature, respectively, as taught by Cronenberg et al, as such when engaged and pressed together during injection and locked together will act as a clutch mechanism, thus preventing relative rotation between the setback member and the dose set member (paragraph [0046]), which will allow for rotation of the leadscrew during the injection (paragraph [0058]), which translates into axial movement of the leadscrew into a cartridge to expel a dose (paragraph [0059]).
	Application claim 15 also recites wherein the first mating feature includes a set of first teeth and the second mating feature includes at least one second tooth. Cronenberg et al teaches wherein the first mating feature includes a set of first teeth (teeth 64) and the second mating feature includes at least one second tooth (teeth 74). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first mating feature and the second mating feature, of the modified pen of U.S. Patent No. 10,357,614 and Cronenberg et al, to include a set of first teeth and at least one second tooth, respectively, as taught by Cronenberg et al, as such when engaged and pressed together during injection and locked together will act as a clutch mechanism, thus preventing relative rotation between the setback member and the dose set member (paragraph [0046]), which will allow for rotation of the leadscrew during the injection (paragraph [0058]), which translates into axial movement of the leadscrew into a cartridge to expel a dose (paragraph [0059]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronenberg et al.
	In regards to claim 18, Cronenberg et al teaches an injection pen (Figures 1-9B, medication injection pen 10), comprising: 
a housing (body 18)
a lead screw (leadscrew 26) axially moveable in the housing (paragraph [0044])
a dose set member (dose knob 20) for dose setting and dose correcting (paragraphs [0055][0058])
a setback member (setback member 22) operatively connected to the dose set member (Figure 2B)
a clicker (click element 30) operatively coupled to the dose set member and the setback member (Figure 2B)
a rotatable driver (driver 24) (paragraph [0059]) operatively connected to the setback member and the lead screw (Figure 2B)
wherein the driver is prevented from rotating during dose setting (paragraph [0056]) and dose correcting (paragraph [0059] states “The applied force causes the dose set knob 20 (due to a non self-locking threaded engagement with the body 18 via threads 56 and 62) to rotate in the direction opposite that which occurs during normal dose setting. This rotation is now imparted to the setback member 22 and therefore the driver 24 (due to the spline/groove connection 75, 85).”, thus it is understood that during the injection, the dose set member 20 rotates which causes the setback member 22 (connected thereto via the teeth 64/74) to rotate which causes the driver 24 to rotate. Paragraph [0058] states “During dial back, however, the dose set knob 20 and setback member 22 are not coupled via teeth 64/74 and the dose set knob 20 rotates in this reverse direction relative to the setback member 22 through the click element 30.”, thus it is understood that during dose correcting because the dose set member 20 and the setback member are not connected via the teeth 64/74, the rotating dose set member would not cause the setback member 22 rotate, which would not cause the driver 24 to rotate), and the driver rotates during an injection to axially move the lead screw (paragraph [0059])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783